RESOLUCIÓN
El Juez Presidente, Hon. Federico Hernández Denton, concedió libre el 13 de abril de 2006 a los empleados y empleadas de la Rama Judicial, con cargo a la licencia de vacaciones. A tales efectos y en virtud de nuestra facultad para reglamentar los procedimientos judiciales, al compu-tar los términos dispuestos en las distintas leyes y reglas aplicables a los procedimientos y trámites judiciales, se aplicará lo dispuesto por los Arts. 388 y 389 del Código Político de 1902 (1 L.P.R.A. secs. 72 y 73) y se considerará el Jueves Santo como si fuera un día feriado completo. Cualquier término que venza ese día se extenderá hasta el martes 18 de abril, próximo día laborable.

Publíquese.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo.
(.Fdo.) Aida Ileana Oquendo Graulau Secretaria del Tribunal Supremo